DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.


Response to Remarks
Claim Rejections Under 35 USC §103
Applicant’s remarks with respect to claims rejected under prior art have been considered, but are moot because the new grounds of rejection relies on the new combination of references that embraces the recited language “wherein updating the parameters comprises: determining whether the parameters are conforming parameters or non- conforming parameters; analyzing the conforming parameters using an unconstrained linear regression model and analyzing the non-conforming parameters using a constrained linear regression model; and generating an updated constrained linear regression model to validate the predicted result of implementing the category space allocation”.
Because the Applicant does not remark on persisting features of the independent claims or the dependent claims outside of their dependency, prior art of record is maintained within the rejection, which includes the alternative teaching for the independent claims (Ramanan). 
In the interests of advancing prosecution, Applicant is encouraged to contact the Office to schedule an interview at their timely convenience. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 7, 11, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Panchamgam (US 2016/0335586), herein “Panchamgam”; and alternatively (Ramanan et al. (US 2015/028630), herein Ramanan”;  in view of “When does cross-space elasticity matter in shelf-space planning? A decision analytics approach”; Kai Schaal, Alexander Hübner, https://doi.org/10.1016/j.omega.2017.08.015, herein “Omega”; and further in view of Zhou et al. (US 2020/0410376), herein “Zhou”. 

Referring to Claims 1 and 11, Panchamgam teaches a method and system for computer modeling a retail environment (e.g. Fig. 9, and ¶0012: retailer…), comprising: 
generating item categories for various items in a retail store (e.g. ¶0017: The formulation logic 110 receives data corresponding to a corpus of items, business rules, display dimensions, and a key performance indicator. This data may be received from a retailer seeking a planogram for a category of items. The data may be stored in a data structure that is accessed by the formulation logic 110 or otherwise transmitted to the formulation logic 110. The item data describes a corpus of items (e.g., an entire line of products produced by a supplier) from which an assortment of items will be selected for the planogram. The data for an item includes data describing the item's dimensions and may also include data describing how the particular item may be displayed (e.g., stacked, nested, and so on).; 
generating a constrained linear regression model based on parameters including  item category demand and shelf-space of the item category of the item categories (¶0018: The business rule data includes data that specifies rules or constraints for individual items. The business rules may also assign items to different groups of items that must meet certain rules. For example, a certain item may be designated as mandatory, meaning that any assortment must include the item. The mandatory designation is used by retailers for popular or iconic items (e.g., Coca-Cola.RTM. cans or Pepsi.RTM. cans) that must be on display in the store, regardless of their impact on the key performance indicator (e.g., profits or losses). A minimum capacity may be specified for an item. The minimum capacity sets a minimum capacity for the item that must be maintained in the planogram. The planogram's capacity for an item depends on the orientation, number of facings, and dimensions of the display space allocated to the item. An elevation range may be specified for an item. The elevation range constrains placement of the item to a certain range of elevations in the display space (e.g., eye level for increased visibility).;
calculating a space elasticity for the item category of the item categories in the retail store by fitting the constrained linear regression model on the item category demand and a number of horizontal footage associated with the item category, the number of horizontal footage is based on the shelf-space of the item category  ¶0034: FIG. 3 illustrates a system 300 that includes one embodiment of the formulation logic 110 and the input logic 120. The input logic 120 includes dimension logic 350, shelf logic 360, exclusion logic 370, and calculation logic 380. The input logic 120 reads inputs received by the formulation logic 110. Data describing the item corpus, display space dimensions, item geometry, demand transference and business rules is parsed by the input logic 120);
generating  a multiple non-linear regression model based on item category demand and the amount of non-zero shelf-space of other item categories (e.g. Fig. 2, steps 220-240; and ¶0056: The objective function is re-calculated by re-applying an original sales/inventory model from the retailer and the original non-linear demand transfer function on the resulting solution. At 890, a planogram that specifies which items are in the assortment as well as a number of facings and shelf (or pegboard) position for each item is reported..).
calculating a cross-space elasticity for the item category in the retail store using the multiple non-linear regression model wherein the item category demand is negatively affected by the item category’s replacement with another category and the item category demand is positively affected by the items category’s replacement with another category of the item categories (¶0057: The objective function is re-calculated by re-applying an original sales/inventory model from the retailer and the original non-linear demand transfer function on the resulting solution); 
recognizing a non-linear multiple-constraint mixed integer optimization model, based on the space elasticity of the item category and the cross-space elasticity of the item category (e.g. ¶0015: The systems and method described herein interact with a solver solution to produce a planogram that maximizes a retailer's selected key performance indicator (e.g., profit) while honoring the retailer's business rules. Like many real-world optimization problems, assortment and shelf space optimization can be formulated as maximizing a nonlinear function of discrete variables subject to certain constraints involving some nonlinear functions of its arguments. In one embodiment, the described systems and methods provide an efficient and effective Mixed Integer Programming based solution); 
generating a category space allocation for the item category in the retail store, using the non-linear multiple-constraint mixed integer optimization model, based on the space elasticity of the item category and the cross-space elasticity of the item category to maximize revenue associated with the item category (¶0033: At 240, an optimization problem formulation is provided to an optimization problem solver. The problem formulation includes i) the expected sales volume, and optionally the service level, for the item and shelf position pairs, ii) the display space dimensions, iii) one or more constraints that embody the business rules, and iv) an objective function that expresses the key performance indicator as a function of the sales volume and, optionally, service level. An example problem formulation is set forth in Appendix A. The optimization problem solver, constrained by the constraints computes a solution that specifies an assortment of the items and, for each item in the assortment, an optimal shelf position, such that the objective function is maximized. At 250, a planogram is output that specifies the assortment of items and respective optimal shelf positions of the items calculated by the solver , in view of ¶0049: Appendix A illustrates four different objective functions for four typical key performance indicators: revenue maximization; and ¶0039-¶0041);
 generating an electronic planogram based at least in part on the category space allocation for the item category (¶0033: Ibid); and 
arranging the items in the retail store according to the electronic planogram; and updating the parameters used to generate the constrained linear regression model after validating a predicted result of implementing the category space allocation against actual results of the category space allocation (¶0057-¶0058: If the optimization problem solver fails to find a solution at 830, at 840 service level constraints are dropped from the previous formulation and at 850 second formulation that includes only expected sales volumes for item and shelf position pairs is provided to the optimization problem solver. If the optimization problem solver is able to find a solution at 860 the solution is post processed to produce a planogram. The solution contains the number of facings per item and specifies on which shelf the item is placed. This information is processed to translate to an exact location on the shelf. The objective function is re-calculated by re-applying an original sales/inventory model from the retailer and the original non-linear demand transfer function on the resulting solution. At 890, a planogram that specifies which items are in the assortment as well as a number of facings and shelf (or pegboard) position for each item is reported. If the optimization problem solver is unable to find a solution at 860, infeasibility is reported at 870.  The solution from the optimization problem solver is translated into a planogram that includes the best assortment of items as well as the exact placement of the items).
Alternatively, Ramanan, in a related and earlier work that shares inventorship, directed to space planning and optimization within stores and departments embracing “shelf-space”, as footage (e.g. ¶0013/¶0026/¶0058), discloses at least the feature of and updating the parameters used to generate the constrained linear regression model after validating a predicted result of implementing the category space allocation against actual results of the category space allocation with updated “parameters” disclosed as recommendations, (¶0107-¶0108: Further, the user may choose a subset of departments for increase in space allocation and a subset of departments for decrease in space allocation, based on actual store implementation constraints, for which the space optimization module 108 may provide the space planning recommendations. In one implementation, the user may vary, say, reduce or increase the total store space, thus requesting the space optimization module 108 to provide the space planning recommendations based on the new footage. Alternatively, the user may change just the minimum or maximum footages for the departments, thus requesting the space optimization module 108 to provide the space planning recommendations based on the new footage. The user may further request the space optimization module 108 to provide the space planning recommendations for a predetermined number, say, top x stores for a subset of departments. The space optimization module 108 may thus run the optimization module for the predetermined number of stores. Additionally, the user may choose to optimize all the departments instead of the set of optimal departments in a store).	Further, the user may modify the input variables used for selecting the principal components or the space elasticity for the departments. For instance, the user may include demographics data as well for the calculation. Alternately, the user may choose to use the performance data. Further, the system 102 facilitates the user to modify weights of the yield components. Further, the list of departments to be optimized may be selected based on a user provided list or determined using the method above or may be obtained based on a combination of the user provided and the system 102 determined list of the optimal departments.

As noted above, Panchamgam recognizes cross-elasticity effects of demand (demand transference), on item pairs, and item types exclusions (e.g. ¶0042), yet he is silent to “category’s replacement”; and while Panchamgam defaults to a non-linear regression model when exclusion of a product is ‘infeasible’, P’s model in general is directed to a linear model to approximate a non-linear model.  
Omega however, in a similar model directed to shelf-space planning, uses multiple objectives incorporating non-linear models that l recognize the cross-elasticity of multiple item groups, disclosing:
calculating a space elasticity for the item category of the item categories in a retail store by fitting the constrained linear regression model on the item category demand and a number of horizontal footage associated with the item category, the number of horizontal footage is based on the shelf space of the item category (2.2 Related demand effects:  …(a) Space-elastic demand. Customers frontally observe a retail shelf and item facings. The number of facings is one of the most important in-store factors impacting customer demand (cf. e.g. [5,8,17]). The more facings an item is assigned, the higher its visibility on the shelf and the higher its demand. Thus, the demand for an item grows with an increasing number of facings. The magnitude of this demand increase depends on the item’s space-elasticity factor, which indicates the percentage increase in demand of an item every time the number of facings increases by a given amount); 
generating a multiple non-linear regression model based on the constrained linear regression model, item category demand and an amount of non-zero shelf-space of other item categories of the item categories in the retail store (Section 3 Optimization model and solution approach; 3.1. Modeling the demand function:  Space- and cross-space-elastic demand. In line with [23] and [30], we use Eq. (1) to adapt the demand function and incorporate CSE effects. The space- and cross-space-elastic demand for an item i, Dcsp i (k¯), no longer depends exclusively on the number of facings of the item i (ki), but also on the number of facings of all other items (k¯), with j = i, where k¯ denotes the respective vector for the facings of all items. Dcsp i (k¯) = Dmin i · (ki)βi · j∈N,j=i (kj)δij (1)); 
calculating a cross-space elasticity for the item category in the retail store using the multiple non-linear regression model, wherein a negative cross-space elasticity indicates that the item category demand is negatively affected by the item category's replacement with another category and a positive cross-space elasticity indicates that the item category demand is positively affected by the item category's replacement with another category of the item categories (Section 2. Planning problem, related demand effects and literature; 2.2. Related demand effects: Cross-space-elastic demand. Demand for an item can also depend on the number of facings of other items, which is referred to as “cross-space elasticity” (CSE). There are two ways in which the number of facings of an item can impact the demand of another item: • Complements and complemented items. If items are linked to one another by complementary CSE effects, the demand for the complemented item (CI) increases when the number of facings of the complement (C) increases. The CSE factor is positive in this case. Spaghetti and pasta sauce are examples of items with complementary CSE links;  Substitutes and substituted items. If items are linked to one another by substitute CSE effects, the demand for the substituted item (SI) decreases when the number of facings of the substitute (S) increases. In this case, the CSE factor is negative. Coke and Pepsi are examples of items with substitution CSE links; and Section 4. Numerical results, 4.5. Summary of findings, discussion of managerial insights and implications for research: Summary of numerical findings); 
generating a non-linear multiple-constraint mixed integer optimization model[[,]] based on the space elasticity of the item category and the cross-space elasticity of the item category (Section 3. Optimization model and solution approach; 3.1. Modeling the demand function: This subsection introduces the demand model and explains how space- and cross-space elasticities can be accounted for in a stochastic environment….). 
One of ordinary skill in the art would find it obvious to incorporate regression models capable of minimize complex and costly data gathering/processing (e.g. reduced level of commitment to processing resources), yet still gain meaningful results to maximize profits (See Omega: Abstract). 
In reference to the limitation reciting “wherein updating the parameters comprises: determining whether the parameters are conforming parameters or non- conforming parameters; analyzing the conforming parameters using an unconstrained linear regression model and analyzing the non-conforming parameters using a constrained linear regression model; and generating an updated constrained linear regression model to validate the predicted result of implementing the category space allocation”, Panchamgam does teach in Fig. 8, and related text at ¶¶0056/0057, the scenario of conforming /nonconforming parameters as  shelves /pegboards respectively; and the subsequent updating of the optimization model  using the recalculated objective function that drops the service level constraint (Steps 880 to 890).   However, he is silent to at least the validation of predicted results outside of the generation of an accurate planogram.  
Zhou however in his model for determining and mapping resource relationships (¶0029), discloses this generation of second prediction model (Abstract), using data  processed or reduced by a conformity standard  or  preset condition (¶0043-¶0045:
In the foregoing technical solution, the first prediction model may be obtained through training by using the regression method, so that degrees of correlation and fitting between factors can be accurately calculated and measured. This manner is characterized by simple calculation and easy implementation.  With reference to the first aspect, in a possible implementation, when diversity of the first training data meets a preset condition, regression through an origin is performed on the first training data; or when diversity of the first training data does not meet the preset condition, regression not through an origin is performed on the first training data.  In at least one embodiment, data diversity of the first indicator data may be determined. If data diversity of the first indicator data in the first training data does not meet the preset condition, constrained regression through an origin may be performed on the first indicator data and the second indicator data in the first training data. If data diversity of the first indicator data in the first training data meets the preset condition, unconstrained regression through an origin may be performed on the first indicator data and the second indicator data in the first training data).
One of ordinary skill in the art would find it obvious to subject initial results to a stated standard for subsequent processing to refine the applicability of the model to any physical system, space or resource.

Referring to Claims 4 and 14, Panchamgam, in view of Omega and Zhou, teaches the method of claim 1 and system of Claim 11, and further teaches wherein the multiple non-linear regression model is derived from the constrained linear regression model by including horizontal footage allocations of other item categories in the retail store (Appendix A, pg. 11: Objective function with horizontal blocking parameters; in view of constraint C12).  

Referring to Claims 6 and 14, Panchamgam, in view of Omega and Zhou, teaches the method of claim 1 and system of Claim 11, and further teaches wherein the constrained linear regression model further comprises parameters including a linear horizontal footage of the shelf space and a number of the shelves (e.g. ¶0040: The width of the virtual bays are variable and will be decided by the solver during optimization. The virtual bay is vertically divided into three virtual sub-bays that can each accommodate different shelf structures (e.g., virtual bays 1, 2, and 3 are divided into three virtual sub-bays, denoted .theta..sub.j=1, .theta..sub.j=2, and .theta..sub.j=3).  .  

Referring to Claims 7 and 15, Panchamgam, in view of Omega and Zhou, teaches the method of claim 1 and system of Claim 11, and Panchamgam further teaches wherein the constrained linear regression model is based on additional parameters including clusters of the retail store (e.g. Fig.4; and ¶0013: blocks).  

Claims 2, 3, 8, 12, 13 and 18 are  rejected under 35 U.S.C. 103 as being unpatentable over Panchamgam, Omega and Zhou, and further in view of Klaubauf et al. (US 2003/0200129), herein “Klaubauf”.

Referring to Claims 2, 3, 12 and 13, Panchamgam in view of Omega and Zhou, teaches claims 1 and 11, and Panchamgam teaches a linear model wherein the constrained linear regression model comprises interaction between the recited variables;  and further teaches the limitations fitting the constrained linear regression model on known data between the demand of the item category and the number of horizontal footage of the item category (Appendix A, constraints 2 and 5) , without teaching a log linear function and defined variables specifically.  
However, Klaubauf in his model for allocating shelf space discloses the log linear model specifically as a solution technique (¶0089).
 	Alternatively, Ramanan embraces this model (¶0058:  The productivity may be defined as yield per foot of each department for all the stores. Further, various types of linear and nonlinear regression methods may be used for obtaining the relation between the productivity, the footage values, and the principal components. Examples of the different types of regression methods includes linear productivity, footage and principal components model, Log-Linear productivity, footage and principal components model, and nonlinear productivity, footage and principal components model).

	One of ordinary skill in the art would employ a log linear technique to provide more control over the interaction of variables over simple logical regression.

Referring to Claims 8 and 18, Panchamgam in view of Omega and Zhou, teaches claims 1 and 11, and Panchamgam teaches secondary considerations in the non-linear multiple-constraint mixed integer optimization model (e.g. ¶0054: self-contribution); without being specific to using a genetic algorithm.
	However, Klaubauf in his model for allocating shelf space discloses the generalized employment of genetic algorithms in the model defining non-linear product interactions.  (¶0089: Solution techniques for these models can include any of the ones taught or recommended in the respective references, or more modem techniques, including neural networks, fuzzy logic systems, genetic algorithms, and the like).
	Alternatively, Ramanan embraces a model for nonlinear optimization as well (e.g. ¶0065/¶0119/claim 1), among other techniques (¶0058).
One of ordinary skill in the art would find it obvious to employ generic algorithms into a model for determining implicit interactions more rapidly.  

Claims 5 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Panchamgam, Omega and Zhou, and further in view of Moore et al. (US 2017/0116624), herein “Moore”.

Referring to Claims 5 and 15, Panchamgam, in view of Omega and Zhou, teaches the method of claim 4 and system of Claim 14, and while Panchamgam teaches adding additional constraints to achieve a more representative solution (e.g. Appendix A, C12); and Irion discloses the imposition of convex/concave envelopes to the regression model for data refinement, a technique that is in the same class of regularization techniques as LASSO and Ridge regression and effectively avoid “over-fitting of the multiple non-regression model” (pg. 11: With bounds on si easily computed from (16) and (17), and after replacing all e mi by si in the objective function (13), we linearize all occurrences of the bilinear terms zisi in (13) and yimi in the constraints (22) and (23) using convex and concave envelopes (as detailed in Appendix B). This scheme produces equivalent linearly constrained linear reformulations of all bilinear terms), neither Panchamgam nor Irion disclose wherein the non-linear multiple regression model is solved using least absolute shrinkage and selection operator (LASSO) regression analysis method specifically. 
However, Moore discloses in his optimization model for using item demand parameters within a non-linear model that recognizes competitive  influences (Fig. 5, step 504;¶0042: non-linear; and ¶0045: A detailed example of such an empirical Bayesian estimation technique will be discussed with reference to FIG. 5. It should be noted however, the other techniques for estimating the demand model coefficients can be used. Other examples of techniques that could be used include Maximum Likelihood, Least Squares estimation, regularized regression (Ridge or Lasso regression), or other estimation techniques).
One of ordinary skill in the art would find it obvious to defer to a LASSO regularization technique for solution refinement in the interest of sparse modelling when there are a larger number of insignificant variables to eliminate. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Panchamgam, Omega and Zhou; and further in view of Jens Irion. Jve-Chvi Lu, Faiz Al-Khavval, Yu-Chung Tsao, A piecewise linearization framework for retail shelf space management models. European Journal of Operational Research. Volume 222, Issue 1, 2012, Pages 122-136, ISSN 0377-2217, herein” Irion”.

Referring to Claims 9 and 19, Panchamgam, in view of Omega and Zhou, teaches the method of claim 1 and system of Claim 11, and Panchamgam further teaches wherein the non-linear multiple-constraint mixed integer optimization model comprises
    PNG
    media_image1.png
    37
    250
    media_image1.png
    Greyscale
 wherein: pi is a unit price of an ith item category in the retail store, xi is category space allocations of the ith item category and is a positive number, L is a linear footage per shelf, S is a number of shelves in the retail store, ai, bi are parameters which are solved using the constrained linear regression model, gij is a cross-space elasticity of the ith item category on a jth item category solved using the multiple regression model; and lbi <= xi <= uib in which lbi and ubij are respectively lower and upper bounds of category space allocation of the ith item category (¶0049: The objective function expresses the selected key performance indicator in terms of expected sales volume or demand. The function logic 140 formulates an objective function that has a first component that captures demand transference due to all items that are not included in the assortment and a second component that captures the self-contribution to demand for each item in the assortment. Appendix A illustrates four different objective functions for four typical key performance indicators: revenue maximization, sales volume maximization, profit maximization, and minimization of on-hand inventory; in view of Appendix A, pg. 11 Objective Function, with Constraints C2, C8, C10 and C12 imposed according to minimization of on-hand inventory objective.
Alternatively, Omega discloses the bounded category space using multiple regression model by example and graphically (See Fig. 4 and Section 4.4 Cross-elasticity and scarcity of shelf-space).
 While Panchamgam only provides the mathematical expression in essence,   Irion provides the recited mathematical expression (equation 4 expressed in Section 6.3, equations 27-29).
One of ordinary skill in the art would find it obvious to put the model into a mathematical expression for the advantage of calculation integrity and repeatability.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panchamgam, Omega, Zhou and Irion, and further in view of “Official Notice”

Referring to Claims 10 and 20, Panchamgam, Omega and Zhou, in view of Irion teaches claims 9 and 19, and Panchamgam further teaches business constraints as service levels for stock-out avoidance that maintain a specific supply of an item or item pairs, as a function of demand (i.e. sales), and space considerations (¶0019: Another common business constraint on items is service level. Service level is the probability that a customer will find at least one of an item on the shelf. It is known that customers expect certain items, like milk and bread, to always be available at a store such that the customers may decide to shop elsewhere after finding these items out of stock at a store. Retailers assign high service levels to these items that customers expect to see. Retailers are willing to stock higher quantities of these items necessary to provide the desired service level regardless of the impact on profits and losses. The business constraints include service levels for each item in the corpus, which may or may not be considered when the planogram is constructed as will be described in more detail below, ¶0054/¶0055 and Appendix A, Constraints 11, and 12), without being specific to the bounds as recited  that is  “wherein the lower and upper bounds are derived from business constraints of 1.5 case pack and 3.5 days of supply (DOS), and 1 DOS safety stock, to eliminate over-stock and out-of-stock situations: 
    PNG
    media_image2.png
    38
    761
    media_image2.png
    Greyscale
 median of (historical) daily sales, vf and df. are respectively vertical and depth footage of the ith item category for the shelf”.  
However Official Notice is taken, that it is old and well known that businesses define specific quantities to avoid stockouts that mirror a subjective level of service, and   that the recited values of casepack, DOS and safety stock are merely business defined parameters with an objective common to maintaining service levels generally; and one of ordinary skill in the art would recognize these specific quantities are merely a business-specific level of customer service.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687                                                                                                                                                                                                        /ARIEL J YU/Primary Examiner, Art Unit 3687